Citation Nr: 0905100	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-33 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Army from February 1943 to October 1945, to include a tour of 
combat during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 Rating Decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that increased the 
evaluation of the Veteran's service-connected PTSD, 
previously diagnosed as anxiety disorder, from 10 percent to 
30 percent.

The Board notes that the Veteran submitted a letter from 
Carolina ENT in August 2006, which stated that he had 
experienced "ringing, roaring and shrill noises in his 
ears", which had been ongoing "since he received a head 
injury in WWII."  In light of the decision by the United 
States Court of Appeals for Veterans Claims in EF v. 
Derwinski, 1 Vet. App. 324 (1991), requiring the Board to 
address all issues raised by a liberal reading of all 
documents, an inferred claim of entitlement to service 
connection for tinnitus is referred back to the RO for 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the Veteran's claims for PTSD and TDIU 
must be remanded.  With respect to the Veteran's claim for 
PTSD, he was last provided an examination in April 2005.  
Private records from January 2006, as well as VA Medical 
Center (VAMC) progress notes from February 2006, attest to a 
possible increase in PTSD symptomatology.  The Board also 
notes that although the Veteran has not explicitly alleged 
that his PTSD has "gotten worse" since the April 2005 
examination, he alleges his current PTSD symptomatology 
warrants, at minimum, a 70 percent evaluation.  Further, the 
Veteran is also continuing to seek entitlement to TDIU on 
appeal.  From such assertions, the Board determines that the 
Veteran has impliedly claimed that his PTSD symptomatology 
has increased in severity.  Thus, based on the amount of time 
that has passed since the last examination and the assertions 
from the veteran and his representative as to the veteran's 
condition, the Board determines that a new examination should 
be provided to determine the current severity of the 
Veteran's PTSD.

The Veteran transferred his psychiatric care from a private 
provider to the local VAMC in February 2006.  The Board 
observes that the Veteran was seen seven times between 
October 2004 and January 2006 at his private provider, and 
that he was seen three times between February 2006 and July 
2006 by the VAMC relevant to his PTSD.  The records stop as 
of July 2006, without any indication in the file that the 
Veteran stopped receiving treatment for his psychiatric 
condition.  The RO should obtain all records of the Veteran's 
psychiatric treatment following the last available report 
from July 2006.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) requires VA to notify and assist claimants in 
substantiating a claim for VA benefits.  This notice must 
inform the Veteran that to substantiate his claim, there must 
be medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Also, the 
notice should inform the Veteran what is required under the 
Diagnostic Code applicable to his disability for an increased 
rating.  Proper notice addressing all applicable VCAA 
requirements must be provided to the Veteran.

The Board also points out that, as any decision with respect 
to the claim for a rating in excess of 30 percent for PTSD 
may affect the veteran's TDIU claim, the claim for a TDIU is 
inextricably intertwined with the claim for higher rating.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
'inextricably intertwined' when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  As the claims should be 
considered together, it follows that any Board action on the 
TDIU claim at this time would be premature.  Hence, a remand 
of the TDIU claim is warranted, as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
the Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are fully 
met.

2.  The RO should obtain all of the 
Veteran's current VAMC treatment records, 
as well as any other outstanding treatment 
records indicated by the Veteran, and 
should associate them with the claims 
folder.

3.  The RO should schedule a VA examination 
to ascertain the severity of the Veteran's 
PTSD.  The Veteran's claims file, as well 
as the Veteran's medical chart, must be 
reviewed in conjunction with the 
examination.  The doctor should perform a 
complete examination and thoroughly 
describe the severity of the Veteran's 
PTSD, specifically addressing the impact of 
the PTSD on the Veteran's occupational and 
social functioning.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

